
	

113 HR 1335 IH: Short Sale Transparency Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1335
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require Fannie Mae and Freddie Mac to disclose the
		  minimum purchase price that such an enterprise will accept on the short sale of
		  a residence financed by a mortgage purchased by such an enterprise in order to
		  make short sales a viable alternative to foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Short Sale Transparency Act of
			 2013.
		2.Short sale
			 disclosure requirement
			(a)DisclosureThe
			 Director of the Federal Housing Finance Agency shall require the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 in any case in which such Association or Corporation denies the purchase of a
			 residential mortgage loan made to finance the purchase, under a short sale, of
			 a covered dwelling on the basis that the purchase price involved in the short
			 sale is insufficient, to promptly disclose to the prospective seller of the
			 covered dwelling the amount by which such purchase price was less than the
			 minimum purchase price sufficient for such Association or Corporation to
			 approve purchase of such mortgage.
			(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Short
			 saleThe term short sale means, with respect to a
			 residential mortgage loan on a covered dwelling, a purchase of the dwelling
			 that will result in proceeds in an amount that is less than the remaining
			 amount due under the residential mortgage loan on the covered dwelling.
				(2)Covered
			 dwellingThe term covered dwelling means a
			 residential real property that—
					(A)consists of from
			 one to four dwelling units; and
					(B)is subject to a
			 mortgage, deed or trust, or other security interest that secures a residential
			 mortgage loan on which the mortgagor is delinquent on payments due under the
			 mortgage loan.
					
